COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Dwayne Rayshaun Wilson v. Sterling Shire Apartments

Appellate case number:      01-17-00785-CV

Trial court case number:    1098747

Trial court:                Harris County Civil Court at Law No. 4


        Appellant, Dwayne Rayshaun Wilson, has filed a notice of appeal of the trial court’s
final judgment in a forcible detainer action brought by appellee, Sterling Shire Apartments.
In his notice of appeal, appellant named Sterling Shire, its attorney, Duke Amos, and the
Honorable Robert Lloyd, presiding judge of Harris County Civil Court of Law No. 4, as
appellees. An appellee, however, must be a party to the trial court’s final judgment and
someone against whom the appellant raises issues or points of error in the appellant’s brief.
See Gray v. Allen, 41 S.W.3d 330, 331 n.2 (Tex. App.—Fort Worth 2001, no pet.); see also
Showbiz Multimedia, LLC v. Mountain States Mortg. Ctrs., Inc., 303 S.W.3d 769, 771 n.3
(Tex. App.—Houston [1st Dist.] 2009, no pet.). Although appellant raises issues against
them in his brief, neither Amos nor Judge Lloyd are parties to the final judgment in the
underlying case. Therefore, Amos and Judge Lloyd are not “appellees” or otherwise parties
to this appeal.

       Accordingly, we dismiss as moot (1) “Putative Appellees the Honorable Roberta
Lloyd-County Court at Law No. 4’s Opposed Motion to Dismiss,” (2) “Putative Appellees
the Honorable Roberta Lloyd-County Court at Law No. 4’s Opposed Motion to Stay
Briefing Deadline,” and (3) Amos’s “Co-Appellee’s Motion to Dismiss.”

It is so ORDERED.

Judge’s signature:   /s/ Russell Lloyd
                      Acting individually         Acting for the Court

Date: January 25, 2018